Case 20-30126   Doc 1   Filed 02/05/20 Entered 02/05/20 16:08:46   Desc Main
                           Document    Page 1 of 9
Case 20-30126   Doc 1   Filed 02/05/20 Entered 02/05/20 16:08:46   Desc Main
                           Document    Page 2 of 9
Case 20-30126   Doc 1   Filed 02/05/20 Entered 02/05/20 16:08:46   Desc Main
                           Document    Page 3 of 9
Case 20-30126   Doc 1   Filed 02/05/20 Entered 02/05/20 16:08:46   Desc Main
                           Document    Page 4 of 9
Case 20-30126   Doc 1   Filed 02/05/20 Entered 02/05/20 16:08:46   Desc Main
                           Document    Page 5 of 9
Case 20-30126   Doc 1   Filed 02/05/20 Entered 02/05/20 16:08:46   Desc Main
                           Document    Page 6 of 9
Case 20-30126   Doc 1   Filed 02/05/20 Entered 02/05/20 16:08:46   Desc Main
                           Document    Page 7 of 9
Case 20-30126   Doc 1   Filed 02/05/20 Entered 02/05/20 16:08:46   Desc Main
                           Document    Page 8 of 9
Case 20-30126   Doc 1   Filed 02/05/20 Entered 02/05/20 16:08:46   Desc Main
                           Document    Page 9 of 9
